PER CURIAM.
David Allen Cox appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Cox raised four claims for relief. We affirm without comment as to the denial of all but one of Cox’s claims. As to Cox’s claim that the trial court erroneously utilized the 1.5 domestic violence multiplier on the criminal punishment code score-sheet, we affirm without prejudice to any right Cox may have to raise his claim of scoresheet error or to seek to withdraw his plea in a timely, facially sufficient motion *1074for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Romero v. State, 805 So.2d 92 (Fla. 2d DCA 2002).
Affirmed.
STRINGER, SILBERMAN, and CANADY, JJ., concur.